Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Response to Amendment
Applicant’s amendment dated 03/23/2022 in which claims 1, 2, 5, 9, 16, 19 and 20 were amended, claim 17 was cancelled, claim 9-16 and 18 were withdrawn has been entered of record. Currently, claims1-16 and 18-20 are pending in light of the amendment.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	Claims 1-4, 8 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nobehara (U.S. Patent Application 10,950,277).

  Claim 1. A method of operating a memory device, comprising: receiving a write command (from command decoder Nobehara 150 Fig 1); and in response to the write command (R/W Fig 1), connecting a main input/output (MIO) line (MIOT/B Fig 1) to a local input/output (LIO) line (LIOT/B) to charge the LIO line based on a charge of the MIO line (using transistor TG Fig 1), the LIO line having a charge between high and low immediately prior to connecting the MIO line to the LIO line (charge between high and low from MC through SAMP Fig 1).

Claim 2. The method of claim 1, further comprising, in response to the write command: connecting the LIO line to a digit line (BL Fig 1) to charge the digit line based on a charge of the LIO line (based on the charge at LIOT/B), the digit line coupled to a memory cell of the memory device (BL coupled to MC of 102 Fig 1); disconnecting the LIO line from the digit line (through SAMP Fig 1); and disconnecting the MIO line from the LIO line (through TG fig 1).

Claim 3. The method of claim 2, further comprising, in response to the write command, charging the LIO line (LIOT/B Fig 1) with a charge between high and low (logic 1 and logic 0) after disconnecting the MIO line from the LIO line (MIO line is disconnected from the LIO line through TG Fig 1).

Claim 4. The method of claim 2, further comprising allowing the LIO line (LIOT/B) to retain a charge between high and low (logic 1 or 0), prior to connecting the MIO line to the LIO line (MIO line is disconnected from the LIO line through TG Fig 1); charging the LIO line based on the charge of the MIO line, during, and for a duration of time following, the connection of the MIO line to the LIO line (through TG Fig 1); and charging the LIO (LIOT/B) line with a charge between high and low, following the duration of time (between logic 1 and logic 0).

Claim 8. The method of claim 2, further comprising: in response to the write command  (on R/W Fig 1): charging a word line (WL to a logic high); and discharging the word line (WL to a logic low or erase).

Claim 19. A system, comprising: at least one input device (at input of 100 Fig 1); at least one output device (at output of 100); at least one processor device operably coupled to the input device and the output device (processor is coupled 100 Fig 1); and at least one memory device operably coupled to the at least one processor device (memory array 102 Fig 1) and comprising: circuitry configured to (configured to is functional language): receive a write command (from 150 Fig 1);in response to the write command (from R/W Fig 1), connect a main input/output (MIO) line (MIOT/B Fig 1) to a local input/output (LIO) line (LIOT/B) to charge the LIO line based on a charge of the MIO line, the LIO line having a charge between high and low (logic 1 and 0) immediately prior to connecting the MIO line to the LIO line (charge between high and low from MC through SAMP Fig 1); receive a read command (from 150 Fig 1); perform a read operation in response to the read command (read from R/W); and receive an additional command (RXADD), wherein the LIO line (LIOT/B) is not precharged after the read operation (read from R/W) and prior to receipt the additional command (prior to the receipt of RXADD from 150).

Claim 20. The system of claim 19, wherein the circuitry is configured (configured is functional language) such that during a second duration of time subsequent to the performance of the read operation (from R/W Fig 1) and prior to the receipt of the additional command (RXADD), the LIO (LIOT/B) line retains a charge based on a charge of a digit line (BL Fig 1), the digit line coupled to a memory cell of the memory device (BL coupled to MC of 102 Fig 1).

Allowable Subject Matter
Claims 5-6 are allowed.
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5-6. In response to the write command: setting an equalize-control signal low prior to connecting the MIO line to the LIO line, wherein the memory device is configured to interpret the equalize-control signal as an indication of whether the LIO line is to be charged with a charge between high and low; and setting the equalize-control signal high after disconnecting the MIO line from the LIO line, in combination with other limitations. 

Claim 7. In  response to the write command: setting an equalize-control signal low prior to connecting the MIO line to the LIO line, wherein the memory device is configured to interpret the equalize-control signal as an indication of whether the LIO line is to be charged with a charge between high and low; setting a write-state signal high, wherein the memory device is configured to interpret the write-state signal as an indication of whether the MIO line is to be connected to the LIO line; setting a column-select signal high, wherein the memory device is configured to interpret the column-select signal as an indication of whether the LIO line is to be connected to the digit line; setting the column-select signal low; setting the write-state signal low; and setting the equalize-control signal high, in combination with other limitations. 

Response to Arguments
Applicant's arguments with respect to claims 1-4 and 7-8 and 19-20 have been considered but are moot in view of the new ground(s) of rejection.
Newly amended claims 1, 2, 5, 19 and 20 are addressed in the rejection above.
Claims 5 and 6 are indicated as allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LAPPAS/Primary Examiner, Art Unit 2827